 212310 NLRB 32No. 33DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The commerce data and the unit description in the complaint sug-gests that the Respondent is a construction industry employer subject
to the provisions of Sec. 8(f) of the Act. However, we are unable
to determine from the complaint or from the documents submitted
by the General Counsel in support of the motion whether the bar-
gaining relationship between the Respondent and the Union was es-
tablished pursuant to Sec. 8(f) or pursuant to the Union's showing
of 9(a) majority support. Under John Deklewa & Sons, 282 NLRB1375 (1987), enfd. sub nom. Iron Workers Local 3 v. NLRB, 843F.2d 770 (3d Cir. 1988), a union signatory to an 8(f) contract attains
only limited 9(a) status confined to the terms of the contract. The
burden of showing that a bargaining relationship between a union
and a construction industry employer is not an 8(f) relationship is
on the party asserting 9(a) status. Deklewa, supra at 1385 fn. 41. Inthe absence of an allegation that the bargaining relationship was
based on a showing of 9(a) support, we find that the relationship
was entered into pursuant to Sec. 8(f), and that the Union is, there-
fore, the limited Sec. 9 representative of the Respondent's employees
for the period covered by the contract.Northeastern Fireproofing, Inc. and District CouncilLaborers' International Union of North Amer-
ica, AFL±CIO. Case 5±CA±22624January 29, 1993DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHUpon a charge filed by the Union on March 25,1992, the General Counsel of the National Labor Rela-
tions Board issued a complaint against Northeastern
Fireproofing, Inc., the Respondent, alleging that it has
violated Section 8(a)(5) and (1) of the National Labor
Relations Act. Although properly served copies of the
charge and complaint, the Respondent has failed to file
an answer.On December 31, 1992, the General Counsel filed aMotion for Summary Judgment. On January 5, 1993,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed no
response. The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 14 days of service, ``all of the allega-
tions in the complaint shall be deemed to be admitted
to be true and shall be so found by the Board.'' Fur-
ther, the undisputed allegations in the Motion for Sum-
mary Judgment disclose that by letter dated September
11, 1992, counsel for the General Counsel notified the
Respondent that unless an answer was received by
close of business September 25, 1992, a Motion for
Summary Judgment would be filed. To date, no answer
has been filed by the Respondent.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Maryland corporation with an of-fice and place of business in Baltimore, Maryland, has
been engaged as a contractor in the building and con-
struction industry including performing constructionand finishing work on public, commercial, and indus-trial products. During the 12 months preceding
issuance of the complaint, a representative period, the
Respondent, in the course and conduct of its business
operations, purchased and received at its Baltimore,
Maryland facility products, goods, and materials val-
ued in excess of $50,000 directly from points outside
the State of Maryland. We find that the Respondent isan employer engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act, and that the
Union is a labor organization within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
Since in or about May 1991, and at all materialtimes, the Union has been the designated limited ex-
clusive collective-bargaining representative of the Re-
spondent's employees in an appropriate unit, and has,
since then, been recognized as such by the Respond-
ent.1Such recognition has been embodied in succes-sive collective-bargaining agreements, the most recent
of which is effective by its terms for the period April
1, 1991, to March 31, 1993. At all times since May
1991, the Union, by virtue of Section 9(a) of the Act,
has been and is the limited exclusive representative of
the Respondent's unit employees with respect to their
rates of pay, wages, hours of employment, and other
terms and conditions of employment. The appropriate
bargaining unit consists of:All laborers employed by the Employer in theCity of Baltimore, Maryland, and the Maryland
counties of Allegheny, Anne Arundel, Baltimore,
Caroline, Carroll, Cecil, Dorchester, Frederick,
Garrett, Harford, Howard, Kent, Queen Annes,
Somerset, Talbot, Washington, Wicomico and
Worchester, excluding office clerical employees,
guards and supervisors as defined in the Act.Article XVII of the parties' agreement requires theRespondent to make weekly contributions to the Con- 213NORTHEASTERN FIREPROOFING2Any additional amounts applicable to these payments shall becomputed in the manner prescribed in Merryweather Optical Co.,240 NLRB 1213 (1979).struction Workers' Trust Fund, the Laborers' DistrictCouncil Pension Fund for Baltimore and Vicinity, the
Laborers' District Council Vacation Fund for Balti-
more and Vicinity, the Laborers' District Council
Training Fund for Baltimore and Vicinity, and the La-
borers-Employers Cooperation Education Trust. Sec-
tion 10 of article XVII also provides that along with
the contributions to the funds, the Respondent must
send a remittance report form for each employee who
worked during the month for which the payments are
made in the employee's name. Finally, article XVII,
section 12 provides that the trustees of the funds shall
have the right, through their designated representative,
to inspect, audit, and copy the payroll records of the
Employer with respect to the employees in the bar-
gaining unit.Since on or about September 1, 1991, the Respond-ent has failed to continue in effect all the terms and
conditions of its agreement with the Union by failing
and refusing to make the required fund contributions,
failing and refusing to provide the Union with the re-
quired remittance report forms, and by failing and re-
fusing, since on or about March 4, 1992, and at all
times since, to allow its payroll records to be audited,
as required by article XVII, section 12 of the agree-
ment. The above subjects relate to unit employees'
wages, hours, and other terms and conditions of em-
ployment and constitute mandatory subjects of bar-
gaining. We find that by engaging in such conduct, the
Respondent has failed and refused, and is failing and
refusing, to bargain collectively and in good faith with
the Union as the exclusive collective-bargaining rep-
resentative of the unit employees, and has violated
Section 8(a)(5) and (1) of the Act, as alleged.CONCLUSIONOF
LAWBy refusing since on or about September 1, 1991, tomake the required contributions to the various funds as
required by article XVII of its agreement with the
Union, refusing to provide the Union with the required
remittance report forms, and refusing since on or about
March 4, 1992, and at all times since, to allow its pay-
roll records to be audited, as required by article XVII,
section 12 of the agreement, the Respondent has en-
gaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1) and Sec-
tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.We shall order the Respondent to continue in effectall the terms and conditions of its collective-bargaining
agreement with the Union, and to make all contribu-tions to the Construction Workers' Trust Fund, the La-borers' District Council Pension Fund for Baltimore
and Vicinity, the Laborers' District Council Vacation
Fund for Baltimore and Vicinity, the Laborers' District
Council Training Fund for Baltimore and Vicinity, and
the Laborers-Employers Cooperation Education Trust,
that have not been made since on or about September
1, 1991.2We shall also order the Respondent to remitto the Union the remittance report forms that have not
been provided since on or about September 1, 1991, to
allow the trustees of the funds, through their des-
ignated representative, to audit its payroll records, and
to make unit employees whole for any expenses they
may have incurred because of the Respondent's failure
to fully comply with all the terms and conditions of its
agreement with the Union, as set forth in Kraft Plumb-ing & Heating, 252 NLRB 891 fn. 2 (1980), enfd.mem. 661 F.2d 940 (9th Cir. 1981), with interest on
such amounts to be computed in the manner described
in New Horizons for the Retarded, 283 NLRB 1173(1987).ORDERThe National Labor Relations Board orders that theRespondent, Northeastern Fireproofing, Inc., Baltimore,
Maryland, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing and refusing to continue in effect all theterms and conditions of its collective-bargaining agree-
ment with District Council Laborers' International
Union of North America, AFL±CIO, which is the des-
ignated limited exclusive bargaining representative of
the Respondent's employees in an appropriate unit, by
refusing to make contributions to Construction Work-
ers' Trust Fund, the Laborers' District Council Pension
Fund for Baltimore and Vicinity, the Laborers' District
Council Vacation Fund for Baltimore and Vicinity, the
Laborers' District Council Training Fund for Baltimore
and Vicinity, and the Laborers-Employers Cooperation
Education Trust, by failing and refusing to provide the
Union with remittance report forms, and by failing and
refusing to allow the trustees of the funds, through
their designated representative, to audit its payroll
records with respect to unit employees, as required by
the collective-bargaining agreement. The appropriate
bargaining unit consists of:All laborers employed by the Employer in theCity of Baltimore, Maryland, and the Maryland
counties of Allegheny, Anne Arundel, Baltimore,
Caroline, Carroll, Cecil, Dorchester, Frederick,
Garrett, Harford, Howard, Kent, Queen Annes, 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Somerset, Talbot, Washington, Wicomico andWorchester, excluding office clerical employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Continue in full force and effect all the termsand conditions of its agreement with the Union, make
all required contributions to the Construction Workers'
Trust Fund, the Laborers' District Council Pension
Fund for Baltimore and Vicinity, the Laborers' District
Council Vacation Fund for Baltimore and Vicinity, the
Laborers' District Council Training Fund for Baltimore
and Vicinity, and the Laborers-Employers Cooperation
Education Trust that have not been made since on or
about September 1, 1991, provide the Union with the
remittance report forms that have not been remitted
since on or about the same date, and permit the trust-
ees of the funds, through their designated representa-
tive, to conduct the audits of its payroll records with
respect to unit employees that have not been allowed
since on or about March 4, 1992.(b) Make whole unit employees for any expensesthey may have incurred as a result of the Respondent's
refusal to comply fully with the terms of its agreement
with the Union, with interest as set forth in the remedy
section of this decision.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amounts due under
the terms of this Order.(d) Post at its facility in Baltimore, Maryland, copiesof the attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 5, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to continue in effectall the terms and conditions of our collective-bar-
gaining agreement with District Council Laborers'
International Union of North America, AFL±CIO,
which is the designated limited exclusive collective-
bargaining representative of our employees in an ap-
propriate unit, by refusing to make required contribu-
tions to the Construction Workers' Trust Fund, the La-
borers' District Council Pension Fund for Baltimore
and Vicinity, the Laborers' District Council Vacation
Fund for Baltimore and Vicinity, the Laborers' District
Council Training Fund for Baltimore and Vicinity, and
the Laborers-Employers Cooperation Education Trust,WEWILLNOT
fail and refuse to provide the Union withremittance report forms as required by article XVII,
section 10 of that agreement, and WEWILLNOT
failand refuse to allow the trustees of the funds, through
their designated representative, to audit our payroll
records as required by article XVII, section 12 of the
agreement. The appropriate bargaining unit consists of:All laborers employed by the Employer in theCity of Baltimore, Maryland, and the Maryland
counties of Allegheny, Anne Arundel, Baltimore,
Caroline, Carroll, Cecil, Dorchester, Frederick,
Garrett, Harford, Howard, Kent, Queen Annes,
Somerset, Talbot, Washington, Wicomico and
Worchester, excluding office clerical employees,
guards and supervisors as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
continue in full force and effect all theterms and conditions of our collective-bargaining
agreement with the Union, WEWILL
make all requiredcontributions to the Construction Workers' Trust Fund,
the Laborers' District Council Pension Fund for Balti-
more and Vicinity, the Laborers' District Council Va-
cation Fund for Baltimore and Vicinity, the Laborers'
District Council Training Fund for Baltimore and Vi-
cinity, and the Laborers-Employers Cooperation Edu-
cation Trust that have not been made since on or about
September 1, 1991, WEWILL
remit to the Union the re-mittance report forms that have not been provided
since on or about the same date, and WEWILL
allowthe trustees of the funds, through their designated rep-
resentative, to conduct audits of our payroll records 215NORTHEASTERN FIREPROOFINGwith respect to our unit employees that have not beenallowed since on or about March 4, 1992.WEWILL
make whole unit employees for any ex-penses they may have incurred as a result of our fail-
ure and refusal to comply fully with all the terms andconditions of our agreement with the Union, with in-terest.NORTHEASTERNFIREPROOFING, INC.